DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case. A case management conference was scheduled in this matter on March 31, 2008. On March 28, 2008, Plaintiff (Lori Barnes) left the court a voice mail message stating that "Bea" had instructed her to contact the court to cancel that conference. Later that day, court staff returned Plaintiff's call. At that time, Plaintiff informed court staff that the case had been settled "to [her] satisfaction and there [was] no need for the hearing." Court staff asked that Plaintiff state in writing that she was withdrawing her appeal. As of this date, Plaintiff has not responded in writing.
Because Plaintiff: (1) requested that the case management conference be cancelled; (2) stated that she was "satisfied;"and (3) Defendant wrote in its Answer filed February 29, 2008, *Page 2 
that it would mail Plaintiff Lori Barnes an "apportionment refund,"1 the court finds that the appeal can be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of April 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailingto: 1163 State Street,Salem, OR 97301-2563; or by hand deliveryto: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onApril 18, 2008. The Court filed and entered this document on April 18,2008.
1 In its Answer, Defendant stated that the kicker check refund was used to offset Business Identification Number (BIN) 1256055-1 and that Plaintiff Lori Barnes was not responsible for that BIN. *Page 1